Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Lachine et al. (US 20140169480 A1, hereinafter “Lachine”)
Chen et al. (20110080947 A1, hereinafter “Chen”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lachine et al. (US 20140169480 A1, hereinafter “Lachine”) and in view of Chen et al. (20110080947 A1, hereinafter “Chen”).
Regarding claims 1, 5 and 9:
Lachine teaches an information processing apparatus (Lachine [0002]-[0004], where Lachine discloses a method and apparatus for data compression, such as video compression) comprising: 
circuitry configured to: divide an image into a first block and a second block (Lachine [0047], [0056]-[0058], figs.1 and 5, where Lachine discloses dividing an image or video into a plurality of blocks); 
encode the first block using fixed-length coding based on a determination that a first data size is equal to or greater than a threshold, the first data size being a data size for the first block (Lachine [0004], [0024]-[0025],[0047], [0056]-[0058], fig. 1 where Lachine discloses using and transmit fixed length code based on whether the size of the encoded data is greater than a threshold which is the memory block size); and 
in a case where the first block is encoded using variable-length coding encode the first block using variable-length coding based on a determination that the first data size is less than the threshold (Lachine [0004], [0024]-[0025],[0047], [0056]-[0058], fig. 1, where Lachine discloses encode and transmit the variable length encoded block when the length is less than a threshold for example the memory size block).
	Lachine fails to explicitly teach calculating the variable code length be code the encoding is perform such that and choses one encoding over the other.
	However, Lachine discloses calculating the variable code length and uses the codelength information to determined which encoded signal to further process, such as, to transmit and/or to add to memory. Furthermore, Chen, in the same line of endeavor teaches calculating (MASD) a threshold based on the number of bits in a pixel. If the MASD is greater than or equal to the threshold, most likely the prediction error of the current pixel will also exceed this threshold and there will be no compression gain in encoding the current pixel using the VLC. If the MASD is greater than or equal to an MASD threshold, the pixel is encoded using N-bit fixed length lossless coding (Chen [0041], figs. 3A and 3B).
Therefore, taking the teachings of Lachine and Chen as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine a data size, such as number of bits, code length, etc. and based on the data size determine whether to use VLC or Fixed length code, since if the data size is greater than a threshold, most likely the prediction error of the current pixel will also exceed this threshold and there will be no compression gain or benefit in encoding the current pixel using the VLC (Chen [0041]).
Regarding claims 2, 6 and 10:
Lachine in view of Chen teaches wherein the threshold is a value determined by a data size for the first block in a case where the first block is encoded using fixed-length coding (Lachine [0004], [0024]-[0025],[0047], [0056]-[0058], fig. 1; Chen [0041], figs. 3A and 3B).
Regarding claims 3, 7 and 11:
Lachine in view of Chen teaches wherein the circuitry is configured to: calculate coefficients, in a frequency domain, based on values of pixels in the first block; quantize the calculated coefficients; and encode the quantized coefficients to encode the first block (Lachine [0030], Chen [0034]-[0036]).
Regarding claims 4, 8 and 12:
Lachine in view of Chen teaches wherein the circuitry is configured to: encode the first block for which the first data size is equal to or greater than or the threshold, using fixed-length coding; encode the second block using variable-length coding based on a determination that a second data size is less than the threshold, the second data size being a data size for the second block in a case where the second block is encoded using variable-length coding; and generate encoded data of the image including encoded data of the first block encoded using fixed-length coding and encoded data of the second block encoded using variable- length coding (Lachine [0004], [0024]-[0025],[0047], [0056]-[0058], fig. 1; Chen [0041], figs. 3A and 3B).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        September 26, 2022